Title: To Benjamin Franklin from Samuel Cooper: Two Letters, 4 January 1778 [i.e., 1779]
From: Cooper, Samuel
To: Franklin, Benjamin


I.
My dear Sir,
Boston 4 Jany. 1778. [i.e., 1779]
I shall write you by the Marquiss de le Fayette who goes in the same Vessel with Mr Bradford who begs the Honor of presenting this Line to you, and taking this Opportunity of paying you his particular Respects. He is an amiable young Gentleman; His Father is Agent for the Continental Prizes &c in this Port, and his Connections are respectable. Tho young he will be able to give you an Account of our Affairs— Our greatest Difficulty is the rapid Depretiation of our Paper Bills, which is still progressive, and has occasioned much Distress to all Salary men, Widows and Orphans &c and threatens our whole Cause if some speedy and effectual Remedy can not be applied. Congress have been long in Search, and now give us Hopes of such a Remedy. May Heaven direct and succeed them in this most important Point!
I am, my dear Sir, with every Sentiment of Esteem and Affection, Your obedient humble Servant
Saml: Cooper.
 
Addressed: The Honourable Benjn. Franklin Esqr / Minister of the United States of America / At the Court of / Versailles. / Favour’d by Mr Bradford
Notation: Saml: Cooper Boston 4e. jr. 1778.
 
II.
My dear Sir
Boston 4th. Jany. 1779.
The Marquiss de le Fayette will do me the Honour to be the Bearer of this Letter. This young Nobleman has done Honour to his Nation as well as to himself in the manner in which he has served these States. His Intrepidity and Alertness in the Feild are highly distinguished—His Prudence and good Temper are equally remarkable. He is highly esteemed and beloved in Congress, in the Army, and thro the States; and tho we are not without Parties, & his Situation has been sometimes very delicate, I have never heard that he has made a single Enemy. He has gone thro great Fatigues, he has faced uncommon Dangers, he has bled for our Country, and leaves it, as far as I am able to find, with universal Applause. In short, his whole Conduct both public and private, appears to me to have been most happily adapted to serve the great Purpose of the Alliance, and cement the two Nations. Justice obliges me to make this Mention of one who has done so much for our Country as well as his own, and from whose Acquaintance, with which he has honoured me, I have received the greatest Pleasure. His Acquaintance with our military and political Affairs will enable him to give you many Details which cannot easily be conveyed by Writing.
You will hear before this reaches you of what has been done in this Quarter by the Armament under the Orders of the Count d’Estaing. The abilities of this commander, his Bravery, and Zeal for our common Cause are indisputably great. No man could have done more in his Situation than he has done. He was unfortunate in the Weather he met with, which greatly delayed his Passage to these Seas, gave an Opportunity to the British Navy and Army to escape from Philadelphia, snatch’d a Victory from him off Rhode Island, and put his Fleet in such a Condition that he was indispensably obliged to leave that Place at a critical Time which occasioned Reflections from some that were altogether unmerited. He bore all with a manly Patience and uncommon Prudence. I admired his Firmness, Silence and Condescension. He relyed on the Proofs he had given of Attachment to our Cause, and of the Capacity and undauntedness with which he had prosecuted the Service upon which he was sent. The Account he gave of the Reasons for coming to Boston with his Fleet before the Council of this State not only satisfied that Body, but gave them an high Idea of his Merits as a Commander. The Prejudices of a few soon vanished, which had been raised by an honest but indiscreet Warmth in some Officers employed in the Expedition against Rhode Island. His Officers imitated their Commander in preserving the best Order thro the Fleet during their Residence here; every Body admired the peaceable, inoffensive, courteous Behavior of such a Number of men; and the Count left us on the 4th of November last, with the strongest Impressions of Esteem and Affection for him, of the Friendship of his Court and Nation for us, and of the superior Order and civility prevailing in the French Forces. He is gone, it is conjectur’d, for no Body pretends to know, for the West Indies. We hope, if the War continues to see him in the Spring and that Canada will be wrested from the British Power. This may easily be done by a joint Invasion by Sea and Land, provided our Finances will allow us to support an Army; but the Depretiation of our Money is so great, that I fear our Inability to do this, unless we have Assistance and can procure Loans from abroad. If such a Plan of Operation is adopted, France must give the most unequivocal Assurances that she means not to resume the Government of Canada, but to incorporate it with the united States. This is her true Interest, and is so agreeable to the Principles and Basis of the Alliance, that I have not the least doubt she intends it; and it will only be needful to make known her Intentions in the most explicit manner, at least to us.
It gives me great Pleasure to hear of the Continuance of your Health and Vivacity— Tho it is long since I have had the Pleasure of a Line from you, I am sure you do not forget one who is with the greatest Respect, and the warmest Freindship, ever Your’s
Samuel Cooper.
 
Notation: Dr Cooper Jan. 4. 79
